        Case 1:21-cv-00714-LMM Document 1 Filed 02/18/21 Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 OLIVIA STILWELL,                          :
                                           :
               Plaintiff,                  :
                                           :
        vs.                                : Civil Action No. _____________
                                           :
 TTWN MEDIA NETWORKS, LLC,                 :
                                           :
               Defendant                   :
                                           :
                                           :
                                   COMPLAINT

      Plaintiff Olivia Stilwell brings this Complaint against Defendant TTWN
Media Networks, LLC (“TTWN”) and shows this Court as follows:

Introduction
                                          1.

      This is a wage and hour case. TTWN employed Stilwell as a Sales Support
Assistant from June 18, 2018 through the date of filing this Complaint (hereinafter
“the Relevant Time Period”). Throughout her employment, TTWN failed to pay
Stilwell at one-and-one half times her regular hourly rate for work she performed in
excess of 40 hours during each work week.

Jurisdiction and Venue
                                          2.
      This Court has subject-matter jurisdiction over the present action under
Article III, § 2 of the United States Constitution, FLSA §16(b), 29 U.S.C. § 216(b),


                                        -1-
        Case 1:21-cv-00714-LMM Document 1 Filed 02/18/21 Page 2 of 14




and 28 U.S.C §1331, because this case arises under the FLSA, a federal statute that
affects interstate commerce.

                                            3.
      Venue properly lies in the Northern District of Georgia under 28 U.S.C. §1391
because TTWN is located in this judicial district; and a substantial portion of the

events giving rise to the claims herein arose in this judicial district.

The Parties
                                            4.
      Stilwell resides within Fulton County, Georgia.

                                            5.
      TTWN is a foreign limited liability company organized under the laws of the
State of Texas.

                                            6.
      TTWN is registered to do business in the State of Georgia.
                                            7.
      TTWN is subject to the personal jurisdiction of this Court.
                                            8.
      TTWN may be served with process through its registered agent, CT

Corporation System at 289 Culver Street, Lawrenceville, Georgia 30046.




                                           -2-
        Case 1:21-cv-00714-LMM Document 1 Filed 02/18/21 Page 3 of 14




Enterprise Coverage under the FLSA
                                         9.
      At all times during the Relevant Time Period, TTWN has been an “enterprise
engaged in commerce or in the production of goods for commerce” within the
meaning of the FLSA, § 7(a)(1), 29 U.S.C. §207(a)(1).
                                         10.

      Throughout the Relevant Time Period, two or more TTWN employees
handled materials used for company business purposes including, but not limited to,
computers and office supplies.

                                         11.
      Throughout 2019, TTWN employed two or more “employees engaged in
commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).

                                         12.
      Throughout 2020, TTWN employed two or more “employees engaged in
commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                         13.
      Throughout 2019, TTWN employed two or more “employees handling,
selling or otherwise working on goods or materials that have been moved in or
produced for commerce by any person” within the meaning of 29 U.S.C.
§ 203(s)(1)(A).
                                         14.

      Throughout 2020, TTWN employed two or more “employees handling,
selling or otherwise working on goods or materials that have been moved in or


                                        -3-
        Case 1:21-cv-00714-LMM Document 1 Filed 02/18/21 Page 4 of 14




produced for commerce by any person” within the meaning of 29 U.S.C.
§203(s)(1)(A).

                                            15.
      In 2019, TTWN had an annual gross volume of sales made or business done
of not less than $500,000.

                                            16.
      In 2020, TTWN had an annual gross volume of sales made or business done
of not less than $500,000.

                                            17.
      In 2021, TTWN is expected to have an annual gross volume of sales made or
business done of not less than $500,000.

                                            18.
      Throughout the Relevant Time Period, TTWN had an annual gross volume of
sales made or business done of not less than $500,000 (exclusive of excise taxes at
the retail level that are separately stated) within the meaning of 29 U.S.C.
§203(s)(1)(A).
                                            19.
      Throughout the Relevant Time Period, TTWN has been an “enterprise
engaged in commerce or in the production of goods for commerce” within the
meaning of FLSA §3(s)(1), 29 U.S.C. §203(s)(1).




                                           -4-
        Case 1:21-cv-00714-LMM Document 1 Filed 02/18/21 Page 5 of 14




                                         20.
      Throughout the Relevant Time Period, Stilwell was “engaged in commerce”

as an employee of TTWN within the meaning of FLSA, §7(a)(1), 29 U.S.C.
§207(a)(1).

Individual Coverage under the FLSA
                                         21.

      At all times material to this action, Stilwell was “engaged in commerce” as an
employee of TTWN within the meaning of FLSA, §7(a)(1), 29 U.S.C. §207(a)(1).

Employment Status
                                         22.

      At all times relevant from June 18, 2018 through the date of filing the within
Complaint, Stilwell was an “employee” of TTWN within the meaning of FLSA
§3(e)(1), 29 U.S.C. §203(e)(1).

                                         23.
      At all times relevant from June 18, 2018 through the date of filing the within
Complaint, TTWN was an “employer” of Stilwell within the meaning of FLSA
§3(d), 29 U.S.C. §203(d).

Non-Exempt Status
                                         24.

      At all times during the Relevant Time Period, TTWN compensated Stilwell
on an hourly basis.




                                        -5-
        Case 1:21-cv-00714-LMM Document 1 Filed 02/18/21 Page 6 of 14




                                          25.
      Throughout the Relevant Time Period, Stilwell was not exempt from the

maximum hour requirements of the FLSA by reason of any exemption set forth in
29 U.S.C. §213.
                                          26.

      Throughout the Relevant Time Period, TTWN did not employ Stilwell in a
bona fide executive capacity within the meaning of 29 USC §213 (a).
                                          27.

      Throughout the Relevant Time Period, TTWN did not employ Stilwell in a
bona fide administrative capacity within the meaning of 29 USC §213 (a).
                                          28.

      Throughout the Relevant Time Period, TTWN did not employ Stilwell in a
bona fide professional capacity within the meaning of 29 USC §213 (a).
                                          29.
      Throughout the Relevant Time Period, Stilwell did not possess a specialized
degree or certification that she utilized to perform her duties on behalf of TTWN.
                                          30.
      Throughout the Relevant Time Period, TTWN did not employ Stilwell in the
capacity of an “outside salesman” so as to be exempt from the minimum and
maximum hour requirements of 29 USC §213 (a).
                                          31.
      Throughout the Relevant Time Period, Stilwell did not supervise two or more
employees on behalf of TTWN.


                                        -6-
          Case 1:21-cv-00714-LMM Document 1 Filed 02/18/21 Page 7 of 14




                                        32.
      Throughout the Relevant Time Period, Stilwell did not exercise independent

judgment and discretion in making significant business decisions on behalf of
TTWN.

Additional Factual Allegations
                                        33.

      During the first three months of her employment from approximately June 18,
2018 through September 29, 2018, TTWN compensated Stilwell at an hourly rate of
$16.87.

                                        34.
      From approximately October 2018 through the date of filing the within
Complaint, TTWN compensated Stilwell at an hourly rate of $19.23 per hour.

                                        35.
      From approximately June 18, 2018 until approximately March 15, 2020,
Stilwell worked at TTWN’s office located at 3495 Piedmont Road, Atlanta, Georgia.
                                        36.
      In the fall of 2020, TTWN Media moved its office location to 1819 Peachtree
Street, Suite 605, Atlanta GA 30309.

                                        37.
      From March 16, 2020 through November 25, 2020, Stilwell worked remotely
from her home on behalf of TTWN.




                                       -7-
          Case 1:21-cv-00714-LMM Document 1 Filed 02/18/21 Page 8 of 14




                                         38.
      On November 26, 2020, Stilwell began a maternity leave.

                                         39.
      Stilwell plans to conclude her maternity leave on March 1, 2021.
                                         40.

      Throughout the Relevant Time Period, Stilwell’s primary duties consisted of
providing sales support to TTWN’s Sales Managers.
                                         41.

      Occasionally during the Relevant Time Period, Stilwell also provided sales
support to Account Executives working for TTWN’s parent company, IHeart
Media.

                                         42.
      At all times relevant to this action, Stilwell regularly worked 5 days during
most work weeks.
                                         43.
      At all times relevant to this action, Stilwell regularly worked Monday through
Friday.
                                         44.
      During the Relevant Time Period, Stilwell entered her working hours as
directed through the computer program “Work Day”.




                                        -8-
        Case 1:21-cv-00714-LMM Document 1 Filed 02/18/21 Page 9 of 14




                                          45.
      Upon hire, Stilwell was advised by the employee who trained her that TTWN

only allowed employees to enter the hours of 8:00 a.m. until 5:00 p.m. and a one (1)
hour lunch break through the Work Day program.
                                          46.

      Upon hire, Stilwell was directed by the employee who trained her that she was
not permitted to record more than 40 hours worked for each work week through the
Work Day program.

                                          47.
      During the Relevant Time Period, TTWN required that Stilwell’s working
hours were subject to approval by her immediate supervisor David Skalka or

Alexandria Fenech.
                                          48.
      During the Relevant Time Period, David Skalka witnessed Stilwell working
beyond her regularly scheduled work hours on more than one occasion.
                                          49.
      During the Relevant Time Period, Stilwell had verbal communications with
her immediate supervisor David Skalka wherein she expressed her frustration about
not being paid overtime and although he acknowledged her frustration, the problem
was never rectified.
                                          50.
      In or about early November 2020, Stilwell had a verbal communication with
her immediate supervisor Alexandria Fenech wherein she expressed her interest in


                                        -9-
       Case 1:21-cv-00714-LMM Document 1 Filed 02/18/21 Page 10 of 14




being assigned to a new position to receive a higher pay rate or to be paid overtime
in her current position.

                                           51.
      In response Fenech advised Stilwell that TTWN did not pay overtime to Sales
Support Assistants.

                                           52.
      During the Relevant Time Period, TTWN’s Sales Managers often called or
sent emails Stilwell shortly before or after 5:00 p.m. in order to assign her tasks.

                                           53.

      Stilwell often worked later than 5:00 p.m. to complete those assignments.

                                           54.

      During the period from approximately March 16, 2020 through November 25,
2020, Stilwell was very rarely afforded a period 30 minutes or more during which
time she was free from all work-related duties.

                                           55.
      During the Relevant Time Period, TTWN deducted a one-hour meal break
from Stilwell’s work hours, regardless of whether she took a meal break or the length
of that meal break.
                                           56.
      During the period from approximately June 18, 2018 through November 25,
2020, Stilwell regularly worked 45-55 hours during most, if not all work weeks.



                                         -10-
        Case 1:21-cv-00714-LMM Document 1 Filed 02/18/21 Page 11 of 14




                                           57.
       During the Relevant Time Period, Stilwell regularly worked in excess of 40

hours during most, if not all, work weeks.
                                           58.
       At all times during the Relevant Time Period, TTWN failed to compensate

Stilwell at one-and-one-half times her regular hourly rate for all hours she worked
in excess of 40 hours during each work week.
                                           59.

       At all times during the Relevant Time Period, TTWN was aware of the actual
hours that Stilwell worked during each work week.
                                           60.

       At all times relevant to this action, TTWN knew or should have known that
the FLSA applied to Stilwell.
                                           61.
       At all times during the Relevant Time Period, TTWN knew or should have
known that FLSA Section 7 required that it compensate Stilwell at one–and–one–
half times her regular hourly rate for work performed in excess of forty hours in each
workweek.

                       COUNT I–Failure to Pay Overtime
                                           62.
       The allegations in all previous paragraphs above are incorporated by reference

as if fully set out in this paragraph.



                                         -11-
       Case 1:21-cv-00714-LMM Document 1 Filed 02/18/21 Page 12 of 14




                                           63.
      Throughout the Relevant Time Period, Stilwell has been an employee covered

by the FLSA and entitled to the overtime protections set forth in FLSA §7(a), 29
U.S.C. §207(a).
                                           64.

      Throughout the Relevant Time Period, Stilwell regularly worked in excess of
40 hours each week.
                                           65.

      Throughout the Relevant Time Period, TTWN failed to compensate Stilwell
at one and one-half times her regular hourly rate for all hours she worked in excess
of 40 hours during each work week, in violation of FLSA § 7(b), 29 U.S.C. §207.

                                           66.
      Throughout the Relevant Time Period, TTWN willfully failed to compensate
Stilwell at one and one-half times her regular hourly rate for all hours she worked in
excess of 40 hours during each work week within the meaning of FLSA §55, 29
U.S.C. §255.
                                           67.
      As a result of the underpayment of overtime compensation as alleged above,
Stilwell is entitled to payment of overtime in an amount to be determined at trial, in
accordance with FLSA §16(b), 29 U.S.C. §216(b).




                                         -12-
         Case 1:21-cv-00714-LMM Document 1 Filed 02/18/21 Page 13 of 14




                                             68.
        As a result of the underpayment of overtime compensation as alleged above,

Stilwell is entitled to liquidated damages in accordance with FLSA §16(b), 29 U.S.C.
§216(b).
                                             69.

        As a result of the underpayment of overtime compensation as alleged above,
Stilwell is entitled to her litigation costs, including her reasonable attorneys’ fees in
accordance with FLSA §16(b); 29 U.S.C. §216(b).

WHEREFORE, Stilwell respectfully prays that this Court:


   a)      Grant a trial by jury as to all matters properly triable to a jury;

   b)      Award Plaintiff damages equivalent to all due but unpaid overtime wages;

   c)      Award Plaintiff a like amount in liquidated damages;

   d)      Award Plaintiff prejudgment interest on all amounts owed;

   e)      Award Plaintiff nominal damages;

   f)      Award Plaintiff her costs of litigation including her reasonable attorney’s

           fees pursuant to 29 U.S.C. §216(b); and

   g)      Award any and such other further relief this Court deems just, equitable,

           and proper.




                                           -13-
      Case 1:21-cv-00714-LMM Document 1 Filed 02/18/21 Page 14 of 14




        Respectfully submitted,


                                     DELONG CALDWELL BRIDGERS
                                     FITZPATRICK & BENJAMIN, LLC

                                     /s/ Kevin D. Fitzpatrick, Jr.
101 Marietta Street                  Kevin D. Fitzpatrick, Jr.
Suite 2650                           Ga. Bar No. 262375
Atlanta, Georgia 30303               /s/Charles R. Bridgers
(404) 979-3150                       Charles R. Bridgers
(404) 979-3170 (f)                   Ga. Bar No. 080791
kevin.fitzpatrick@dcbflegal.com
charlesbridgers@dcbflegal.com        COUNSEL FOR PLAINTIFF




                                   -14-
